Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Following a melee in the prison exercise yard, petitioner was charged in a prison misbehavior report with fighting, refusing a direct order and engaging in violent conduct. He was found guilty as charged following a tier III disciplinary hearing and, upon administrative appeal, that determination was affirmed. Petitioner thereafter commenced this CPLR article 78 proceeding.
We confirm. The detailed misbehavior report and unusual incident report provide substantial evidence to support the determination of guilt (see Matter of Encarnacion v Bellnier, 89 AD3d 1301, 1302 [2011]; Matter of James v Fischer, 67 AD3d 1163, 1163 [2009]). Contrary to petitioner’s contention, nothing in a video recording of the altercation contradicted the claim that he was a combatant in it (see Matter of McLaughlin v Fischer, 69 AD3d 1071, 1072 [2010]). His remaining claim has been considered and found to be without merit.
Peters, P.J., Rose, McCarthy and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.